—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 1, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.